Citation Nr: 1536337	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-37 392A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include chronic depression and psychosis.

3.  Entitlement to service connection for a left eye disability, congenital Descemet's membrane splitting.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to March 1983.  The Veteran also had service in the National Guard, to include periods of active duty for training (ACDUTRA) from June 1979 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his November 2009 substantive appeal, the Veteran requested a video conference hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for a November 2014 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

In an April 2015 letter, the Veteran's representative requested 90 days in order to submit additional evidence.  The Board approved the representative's request and notified him in a May 2015 letter.  Since that time, the Veteran's representative submitted additional evidence for which he waived review by the RO in an August 2015 written statement.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma and has been raised by the record.  See report of contact dated June 22, 2011, and May 2013 Veteran's statement.  While it appears that development regarding that issue was started (see October 2011 VCAA notice letter), it has not been adjudicated by the agency of original jurisdiction (AOJ).  Additionally, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the AOJ.  See July 2015 private psychologist's opinion.  Therefore, the Board does not have jurisdiction over the PTSD or TDIU issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a left eye disability and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not have bilateral hearing loss that meets VA's threshold requirements for a disability.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2008 letter satisfied the duty to notify provisions with regard to the claim for hearing loss.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA audiology examinations in September 2009 and May 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's history, describe the Veteran's hearing in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.   Thus, VA's duty to assist has been met.

II. Analysis

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks service connection for bilateral hearing loss.  He alleges, in a November 2007 statement, that he did not have hearing loss before he entered the military and that he currently has hearing loss due to loud acoustic noise exposure in service. 

The Veteran's service treatment records reveal no complaints or findings of hearing loss.  His service enlistment and separation examinations reveal no hearing complaints, ear complaints, or hearing loss as defined by 38 C.F.R. § 3.385.

At the September 2009 VA examination, the VA examiner reported the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
25
LEFT
20
20
30
25
20

Speech recognition scores using the Maryland CNC Test were 96 percent in each ear.  The VA examiner concluded that the Veteran had clinically normal hearing in the right ear and mild sensorineural hearing loss in the left ear at 2000 Hertz that is not disabling per 38 C.F.R. § 3.385.

At the May 2012 VA examination, the VA examiner reported the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
15
15
15
15
20

Speech recognition scores using the Maryland CNC Test were 96 percent in each ear.  The VA examiner concluded that the Veteran had normal hearing in both ears.

Neither VA examination revealed values that would constitute a hearing loss disability according to 38 C.F.R. § 3.385.  In the absence of proof of a present disability, there can be no valid claim, and bilateral hearing loss has not been shown in this case regardless of the Veteran's contentions.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Therefore, because the evidence of record does not show that the Veteran has a current bilateral hearing loss disability, service connection for bilateral hearing loss must be denied.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran essentially contends that he currently suffers from depression because of poor treatment he experienced in the military.  See, e.g., November 2007 Veteran's statement.  Evidence of record shows that the Veteran has sought VA and private psychiatric treatment for depression.  Moreover, the Veteran's representative submitted a private psychologist's opinion, from H.H., Ph.D., dated July 2015, indicating that the Veteran has a diagnosis of unspecified depressive disorder.  

After reviewing the Veteran's claims file and examining the Veteran, Dr. H.H. concluded that the Veteran suffers from unspecified depressive disorder that more likely than not began in service and has continued to the present.  Furthermore, Dr. H.H. cited medical literature reviewed in providing the positive opinion and referenced the Veteran's and his family's lay statements describing the Veteran's depressive disorder symptoms.

However, it does not appear that Dr. H.H. considered all of the relevant evidence of record, to include a March 2008 VA treatment entry wherein the Veteran reported that he was sexually abused by his father.  It is also unclear from Dr. H.H.'s opinion what event during the Veteran's military service led to or contributed to his current psychiatric disorder.  Accordingly, a remand is necessary for a VA examination before a decision can be reached on this matter. 

The Board finds that further development is necessary regarding the Veteran's left eye claim.  Generally, service connection may be granted for congenital diseases but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90 (July 18, 1990)); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  Quirin, 22 Vet. App. at 396-97.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.303(c), 3.306 (2015). 

Further, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  To allow for proper legal analysis of a veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the veteran's condition is a congenital or developmental "disease" or "defect."  Id.; Quirin, 22 Vet. App. at 395.  Additionally, nothing in Quirin or VAOPGCPREC 82-90 requires the determination that a finding of a congenital defect or disease be established by clear and unmistakable (i.e., undebatable) evidence.

Regarding the Veteran's left eye disability claim, the Board notes that the Veteran has been afforded VA eye examinations in April 2008 and May 2012.  Both VA examiners noted splitting of Descemet's membrane and amblyopia in the left eye, and neither examiner provided a positive nexus opinion.  Neither examiner opined as to whether or not any left eye disability was aggravated by the Veteran's military service.  In his November 2007 statement, the Veteran contends that his left eye condition was present before service and that such condition was aggravated by his military service, to include "black out" driving as a truck driver.  Additionally, the Veteran's separation examination notes the following defect/diagnosis: left eye amblyom secondary to cornea opacities.

Importantly, in the examination reports and VA treatment records, the left eye condition was noted to be congenital.  Because the examinations and VA treatment records have used various terms (e.g., congenital, anomaly, condition, result of forceps injury at birth) in describing the Veteran's left eye Descemet's membrane splitting, it is unclear whether the diagnosis is a disease or defect for VA compensation purposes.  See Quirin.

The failure to address the question of whether the Veteran's left eye Descemet's membrane splitting is a congenital defect or a congenital disease renders the existing VA medical examination reports lacking.  Importantly, the United States Court of Appeals for the Federal Circuit has made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be clear of any noted diseases or disabilities.  The United States Court of Appeals for Veterans Claims has further recognized that service connection may be granted for congenital diseases.  Therefore, the presumption of soundness applies if a Veteran's congenital condition is not noted at entry, although it does not apply to congenital defects.

Accordingly, the Board finds that the Veteran should be afforded a new VA opinion on remand, and a new VA examination if deemed necessary, that addresses whether the left eye Descemet's membrane splitting is a disease or defect and, depending on the answer, whether the Veteran's service aggravated such splitting.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

In light of the remand, relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records dating since June 2013.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric diagnosis, other than PTSD, is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All testes deemed necessary should be conducted and the results reported.  

Following review of the relevant records and examination of the Veteran, the examiner should opine whether it is as least as likely as not that any diagnosed psychiatric disability (other than PTSD) had its onset in service or is otherwise related to service, to include consideration of the Veteran's contentions regarding poor treatment in service.  The examiner should note the Veteran's post-service history of drug abuse and the March 2008 VA treatment entry wherein the Veteran reported that he was sexually abused by his father.
3.  After the development in #1 has been completed, request an opinion from a VA examiner qualified, preferably an ophthalmologist, to provide an opinion regarding the Veteran's left eye Descemet's membrane splitting.  If the RO/examiner deems it necessary, schedule the Veteran for another VA examination.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the request.  The examination report must include responses to each of the following items:

	(a) Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the left eye.

	(b) For each diagnosis rendered pertaining to the left eye, and specifically Descemet's membrane splitting, the examiner should provide an opinion as to whether such disability is a congenital defect or a congenital disease.

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

	(c) For each disability that is determined to be a congenital or developmental defect, the examiner should provide an opinion as to whether it was subject to a superimposed disease or injury during the Veteran's military service.  Consideration should be given to the Veteran's contentions that in-service "black out" driving worsened his left eye as well as the notes regarding the left eye on his entrance and separation examinations.

	(d) For each disability that is determined to be a congenital disease, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the congenital disease was "aggravated" during service, i.e., whether it underwent a permanent worsening in severity.

	(e) For each diagnosis that is not determined to be either a congenital defect or congenital disease, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the diagnosed left eye disability is causally or etiologically related to his symptomatology in military service as opposed to it being more likely due to some other factor(s).  The examiner should specifically discuss the relationship, if any, between the Veteran's current left eye disability or disabilities and the notes regarding the left eye on his entrance and separation examinations.

If the examiner finds that the left eye condition was permanently worsened beyond normal progression (aggravated) by the Veteran's military service, then the examiner should attempt to quantify the degree of worsening beyond the baseline level of left eye disability prior to aggravation.  The examiner should explain the medical basis for the conclusions reached.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A complete rationale for all opinions must be provided.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation regarding that conclusion and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


